Citation Nr: 0924767	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  03-15 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral knee pain, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to June 
1992, including service in the Persian Gulf War Theater of 
operations.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a May 2002 
rating decision of the VA Regional Office (RO) in New 
Orleans, Louisiana that, among other things, denied service 
connection for bilateral knee pain.  

The Veteran was afforded a videoconference personal hearing 
in August 2004 before the undersigned Acting Veterans Law 
Judge sitting at Washington, DC.  The transcript is of 
record.  The case was subsequently remanded for additional 
development in January 2005 and August 2007. 

When the case was remanded in January 2005 and August 2007, 
the issue of entitlement to service connection for a low back 
disorder was also on appeal.  Service connection for lumbar 
sacroiliitis was granted by VA rating decision in March 2009.  
This is considered the full grant of that benefit and it is 
no longer for appellate consideration.  

Following review of the record, the appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

After review of the claims file, the Board has determined 
that a remand is once again necessary for the claim of 
entitlement to service connection for bilateral knee 
symptomatology for reasons explained below.

The Board remanded this case most recently in August 2007 for 
a VA examination to assess the Veteran's claimed orthopedic 
disorders.  The examiner was specifically requested to 
provide an opinion as to whether any current bilateral knee 
pain was at least as likely as not related to the Veteran's 
military service to include as due to undiagnosed illness.  
This was not accomplished in full.

Review of the post remand December 2008 and January 2009 VA 
compensation examination reports pertaining to the knees 
shows that it is cursory, and that the examiner did not 
adequately or fully respond to the questions presented in the 
Board's August 2007 remand, or to the RO's subsequent 
instructions in this regard.  The record reflects that 
although the joints examiner suggested that the claims file 
had been reviewed, he did not significantly comment on any of 
the pertinent records, such as right knee pain in service in 
February 1990, and did not relate any detailed history gained 
by a review of the record.  Similarly, the examiner did not 
address statements in the record by the appellant's treating 
VA physician in August 2004 which indicates that the Veteran 
has been treated for continuing bilateral knee arthralgias.  
Significantly, the examiner did not provide any opinion as to 
whether or not the Veteran's bilateral knee complaints could 
be considered an undiagnosed illness, as clearly stipulated 
in the Board's remand and the RO's instructions.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand. Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Court has indicated 
that if the Board proceeds with final disposition of an 
appeal and the remand orders have not been complied with, the 
Board itself errs in failing to ensure compliance. Id.  As 
indicated above, the development sought by the Board with 
regard to the issue of entitlement to service connection for 
bilateral knee pain not been fully completed.  It is 
therefore found that the December 2008 and January 2009 VA 
compensation examination reports are inadequate for 
adjudication purposes.  Under these circumstances, another VA 
knee examination, to include a comprehensive clinical report 
and a medical opinion, should be scheduled. See 38 C.F.R. 
§ 19.9 (2008).

The fulfillment of the VA's statutory duty to assist the 
Veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion, which takes into account the records of prior 
medical treatment so that the disability evaluation will be a 
fully informed one. See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, the record indicates that the Veteran receives 
continuing treatment at a VA facility.  The most recent VA 
outpatient clinical entries date through November 2008.  As 
there is notice of the existence of additional VA records, 
they must be retrieved and associated with the file. See Bell 
v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 
9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).

Accordingly, the case is REMANDED for the following actions:

1.  VA outpatient clinical records 
dating from December 2008 to the 
present should be retrieved and 
associated with the claims folder.

2.  The Veteran should be afforded 
VA examination by the appropriate 
VA medical specialist (preferably 
one who has not seen the Veteran 
previously) to determine etiology 
of any currently manifested knee 
disability, to include bilateral 
arthralgias.  The claims file and a 
copy of this remand must be made 
available to the examiner for 
review, and the examination report 
should reflect that a review of the 
Veteran's claims folder was 
performed, specifically including 
his inservice treatment for right 
knee pain in February 1990 and a 
post service treatment letter, 
dated August 20, 2004, by VA 
physician, V. Reddy, M.D.  All 
indicated tests and studies should 
be accomplished and clinical 
findings should be reported in 
detail in a comprehensive narrative 
format.

1) The examiner is requested to 
provide an opinion as to whether any 
current disability manifested by 
bilateral knee pain is at least as 
likely as not related to the 
Veteran's active service; and 

2) The examiner is also requested to 
provide an opinion as to whether it 
is at least as likely as not that 
any disability manifested by 
bilateral knee pain is due to an 
undiagnosed illness, or otherwise 
related to service.  

If a relationship between any 
current knee symptomatology and the 
Veteran's active service, or to an 
undiagnosed illness based on the 
Veteran's Gulf War service cannot 
be made on a medical basis without 
resort to speculation or 
conjecture, the examiner should 
clearly and specifically state so 
in the examination report. 

In formulating the medical opinion, 
the medical specialist is asked to 
consider that the term "at least as 
likely as not" does not mean within 
the realm of possibility, rather 
that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided 
that it is as medically sound to 
find in favor of causation as it is 
to find against causation.  The 
report and opinion should be set 
forth in detail and returned in a 
narrative format.

3.  The Veteran must be given 
adequate notice of the 
examination, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2008).

4.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. 

5.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the appellant and 
his representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

	(CONTINUED ON NEXT PAGE)




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

